Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Randy Schoen, Reg# 62,440, the application has been amended as follows: 
10. (Currently Amended)      A method for pre-silicon power side-channel leakage (PSCL) assessment, comprising:                obtaining, by a computing system, an integrated circuit (IC) design;                identifying, by the computing system, target registers in the IC design;               generating, by the computing system, input patterns associated with a target function, the input patterns configured to generate a power difference in the target registers when processing the target function;               determining, by the computing system, a side-channel vulnerability (SCV) metric associated with the power difference produced by the input patterns, wherein the SCV metric is a ratio of a power difference (            
                
                    
                        P
                    
                    
                        s
                        i
                        g
                        n
                        a
                        l
                    
                
            
        ) during target function operation of the IC design and noise power consumption (            
                
                    
                        P
                    
                    
                        n
                        o
                        i
                        s
                        e
                    
                
            
        ) of the IC design not related to the target function operation, wherein the power difference is a difference in power consumption of the target registers between a first input pattern and a second input pattern that produce different Hamming weights at the target registers;                identifying, by the computing system, a vulnerability in the IC design associated with the SCV metric; and               generating, by the computing system, an indication of the vulnerability in the IC design.

19. (Currently Amended)         A system for pre-silicon power side-channel leakage (PSCL) assessment, comprising:                a computing device comprising at least one processor and memory; and               a PSCL assessment application that, when executed by the at least one processor, causes the computing device to:                              identify target registers in an integrated circuit (IC) design;                              generate input patterns associated with a target function, the input patterns configured to generate a power difference in the target registers when the IC design processes the target function;               determine a side-channel vulnerability (SCV) metric associated with the power difference produced by the input patterns, wherein the SCV metric is a ratio of a power difference (            
                
                    
                        P
                    
                    
                        s
                        i
                        g
                        n
                        a
                        l
                    
                
            
        ) during target function operation of the IC design and noise power consumption (            
                
                    
                        P
                    
                    
                        n
                        o
                        i
                        s
                        e
                    
                
            
        ) of the IC design not related to the target function operation, wherein the power difference is a difference in power consumption of the target registers between a first input pattern and a second input pattern that produce different Hamming weights at the target registers; and               generate an indication of a vulnerability in the IC design associated with the SCV metric.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest creating input patterns correlating to a target function, which are used to create a power difference in power consumption of a plurality of target registers identified in an integrated circuit (IC) design, when the IC design contains the target function, determining a side-channel vulnerability (SCV) value, created according to the power difference (collected during operation of the target function of the IC design), which is created via the input patterns, wherein the SCV value is implemented as a power difference/noise power consumption ratio (also of the IC design, but without relation to the target function operation) to create a IC design vulnerability indication utilizing the generated SCV value, in order to analyze pre-silicon power side-channel leakage, in the specific manner and combinations recited in claims 2-8, 10-15, and 17-20.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Chen et al (US 8,225,248), which teaches performing noise and power integrated circuit analysis, implemented using leakage power analysis;
(ii) 	US PG Pub Tomita et al (US 2007/0145981), which discloses detecting a semiconductor integrated circuit leakage current;
(iii) 	NPL document "Side-Channel Vulnerability Variants 3a and 4" –Cybersecurity & Infrastructure Security Agency, 05/22/2018; and
(iv) 	NPL document "Side Channel Leakage Analysis – Detection, Exploitation, and Quantification" – Xin Ye, Worcester Polytechnic Institute, 12/2014.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of creating input patterns correlating to a target function, which are used to create a power difference in power consumption of a plurality of target registers identified in an integrated circuit (IC) design, when the IC design contains the target function, determining a side-channel vulnerability (SCV) value, created according to the power difference (collected during operation of the target function of the IC design), which is created via the input patterns, wherein the SCV value is implemented as a power difference/noise power consumption ratio (also of the IC design, but without relation to the target function operation) to create a IC design vulnerability indication utilizing the generated SCV value, in order to analyze pre-silicon power side-channel leakage, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220520